Citation Nr: 1411945	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a depressive disorder prior to January 4, 2012, and to an initial rating in excess of 70 percent for the disorder from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to February 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which assigned an initial rating of 50 percent for a depressive disorder, from November 29, 2006.  

In December 2011, the Board remanded the claim for further development.  In an August 2012 rating decision, the rating for the disability was increased to 70 percent, effective January 4, 2012.  This did not satisfy the Veteran's appeal so the case was returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran's most recent VA examination to determine the current degree of severity of his service-connected psychiatric disability was conducted in January 2012.  In a January 2014 post-remand brief, the Veteran's representative alleged that the Veteran's psychiatric disability had increased in severity since that examination.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of the service-connected disability.

The Board also notes that the most recent treatment records associated with the record are from February 2013.  Since the Veteran receives continuing treatment at the VA medical center in Providence, Rhode Island, updated treatment records should be obtained while this case is in remand status.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any VA treatment records for the period since February 2013.

2.  Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his depressive disorder.  The claims file and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims file should be made available to and reviewed by the examiner.  Any tests and studies deemed necessary should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for any opinions expressed must also be provided.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation showing that the Veteran was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


